ITEMID: 001-80803
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: PLOTNIKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Sergey Yuriyevich Plotnikov, is a Russian national who was born in 1972 and lives in the town of Chelyabinsk. He was represented before the Court by Mrs O. Preobrazhenskaya, a lawyer practising in Moscow. The Russian Government (“the Government”) were represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 9 August 1999 the applicant was arrested on charges of murder, theft and deliberate destruction of property. From the very outset of the investigation he refused to testify or cooperate with the authorities.
On 4 September 2000 the Chelyabinsk Regional Court held its first hearing on this case. The bench was composed of Judge Zh. and two lay assessors, T. and Ch.
The applicant submitted that at one of the hearings his counsel had failed to appear, but the trial court had refused his request to adjourn the hearing. He also submitted that oral evidence given by some prosecution witnesses during the trial had not been properly recorded in the minutes and that he unsuccessfully requested the Regional Court to accept his mother as his counsel.
By judgment of 15 September 2000 the court convicted the applicant of aggravated murder and theft and sentenced him to nineteen years’ imprisonment. The applicant submitted that the court had used his refusal to testify to support the findings about his guilt.
The applicant appealed against the judgment to the Supreme Court. In his appeal, he complained, among other things, that lay assessor T. had not complied with the domestic rules in respect of lay assessors.
On 20 August 2001 the Supreme Court applied an amnesty law as regards some of the charges and reduced the applicant’s sentence to eighteen years of imprisonment. It appears that the court did not examine the applicant’s complaint about the lay assessors and the allegedly unlawful composition of the bench.
The Supreme Court decision was served on the applicant on 8 October 2001.
On 10 January 2002 the applicant requested the Regional Court to provide him with information about the composition of the court that had tried his case, and in particular, the list of lay judges and the record of their participation in the trials at the material time. However, he received no response.
On 2 November 2001 and 7 May 2002 the applicant lodged a complaint with the Constitutional Court. In this complaint he alleged that the court composition in his case had been unlawful.
By decision of 10 October 2002 the Constitutional Court rejected the complaint.
On 25 September 2005 the applicant lodged a request for supervisory review with the Supreme Court of Russia. He maintained, among other things, that the court composition in his criminal case had been unlawful.
On 12 January 2006 a judge of the Supreme Court of Russia examined the applicant’s request and took a decision to initiate supervisory review proceedings in the case.
By a decision of 22 February 2006 the Presidium of the Supreme Court examined the arguments of the applicant’s appeal. It found that the participation of lay assessor T. in the proceedings was unlawful. Accordingly, the court quashed the applicant’s conviction and remitted the case for a fresh examination in the first instance.
By judgment of 24 July 2006 the Regional Court, sitting in a new composition, freshly examined the applicant’s criminal case and convicted him of aggravated murder. The applicant was sentenced to thirteen years and four months of imprisonment.
For a summary of the relevant domestic law provisions, see Posokhov v. Russia, no. 63486/00, ECHR 2003IV, and Fedotova v. Russia (dec.), no. 73225/01, 1 April 2004.
